          Case 4:12-cv-03733-JST Document 430 Filed 12/24/19 Page 1 of 5




 1   Counsel listed on the signature page.

 2

 3

 4

 5

 6
                             IN THE UNITED STATES DISTRICT COURT
 7                            NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
 8

 9   DROPLETS, INC.,                                 Case No. 12-cv-03733-JST (KAW)
10                                 Plaintiff,        JOINT STIPULATION AND [PROPOSED]
                                                     ORDER REGARDING BRIEFING
11                  v.                               SCHEDULE AND HEARING DATE FOR
                                                     DEFENDANTS’ MOTIONS TO STRIKE
12   YAHOO!, INC.,
13
                                   Defendant.
14

15
     OATH INC. AND OATH HOLDINGS, INC.,
16
                           Intervenor- Plaintiffs,
17
                    v.
18
     DROPLETS, INC.,
19
                           Intervenor-Defendant.
20

21                                                   Case No. 12-cv-04049-JST
     DROPLETS, INC.,
22                                                   JOINT STIPULATION AND [PROPOSED]
                                   Plaintiff,        ORDER REGARDING BRIEFING
23                                                   SCHEDULE AND HEARING DATE FOR
                    v.                               DEFENDANTS’ MOTIONS TO STRIKE
24
     NORDSTROM, INC.,
25
                                   Defendant.
26

27

28
          Case 4:12-cv-03733-JST Document 430 Filed 12/24/19 Page 2 of 5




 1          Plaintiff Droplets, Inc. (“Droplets”) and Defendants Yahoo!, Inc. (“Yahoo”) and Nordstrom,

 2   Inc. (“Nordstrom”) (collectively “Defendants”) respectfully file this stipulated request to modify the

 3   briefing schedule and hearing date for Defendants’ Motions to Strike Droplets, Inc.’s Third Amended

 4   Infringement Contentions (“Motions to Strike”). (Dkt. No. 424 in Case No. 12-cv-03733-JST; Dkt.

 5   No. 159 in Case No. 12-cv-04049-JST (KAW).) Nordstrom and Yahoo filed nearly identical Motions

 6   to Strike on December 10, 2019. Droplets and Defendants met and conferred and agreed to a modified

 7   briefing scheduled wherein:

 8                 Droplets’ deadline to file its opposition to both motions will move from December 24,
 9                  2019 to January 28, 2020

10                 Yahoo’s and Nordstrom’s deadlines to file their replies will move from December 31,
11                  2019 to February 11, 2020

12          The parties respectfully request this modification in view of previously made winter vacation

13   plans, because Droplets counsel has trial until January 23, 2020, and to provide all parties’ counsel

14   time to fully consider and brief the issues raised.

15          Further, whereas the Case Management Conference and the hearing for Defendants’ Motions

16   to Strike are currently set for one week apart, and whereas lead counsel for Yahoo will be out of the

17   country and therefore unavailable from February 28, 2020 to March 15, 2020 (which includes March

18   4, 2020, the current date for the hearing on the Motions to Strike), the parties respectfully request that

19   the Motions to Strike be heard on the same date as is currently set for the Case Management

20   Conference, February 25, 2020.

21          The Court previously granted similar motions to extend deadlines, including motions to

22   continue the case management conference (Dkt. Nos. 310-311, 313-316), a stipulation to extend the

23   time for Yahoo to file its reply to its Motion to Substitute Parties and Amend the Caption and its

24   Motion for Summary Judgment (Dkt. Nos. 344, 346), a stipulation to extend the briefing schedule for

25   Defendants’ Motions for Preclusion re Claim Construction (Dkt. Nos. 372-373), a stipulation to

26   extend the briefing schedule and hearing date for Oath’s Motion to Intervene (Dkt. Nos. 390, 393),

27   and an unopposed motion to extend the briefing schedule for claim construction (Dkt. Nos. 394, 399).

28

      Case Nos. 12-cv-03733, -04049-JST (KAW)              2       Joint Stipulation and [Proposed] Order re
                                                                              Schedule for Motions to Strike
           Case 4:12-cv-03733-JST Document 430 Filed 12/24/19 Page 3 of 5




 1   The requested extension and modification of the hearing date will not otherwise affect the schedule

 2   in this case.

 3
      Dated: December 24, 2019
 4
      /s/    Khue V. Hoang                                  /s/    Joshua R. Thane
 5    Courtland L. Reichman (CA Bar No. 268873)             Jennifer H. Doan
      creichman@reichmanjorgensen.com                       jdoan@haltomdoan.com
 6    Shawna L. Ballard (CA Bar No. 155188)                 Joshua R. Thane
      sballard@reichmanjorgensen.com                        jthane@haltomdoan.com
 7    Michael G. Flanigan (CA Bar No. 316152)               Haltom & Doan
      mflanigan@reichmanjorgensen.com                       6500 Summerhill Road, Suite 100
 8    Kate M. Falkenstien (CA Bar No. 313753)               Texarkana, TX 75503
      kfalkenstien@reichmanjorgensen.com                    Telephone: (903) 255-1000
 9    REICHMAN JORGENSEN LLP                                Facsimile: (903) 255-0800
      100 Marine Parkway, Suite 300
10    Redwood Shores, CA 94065                              William A. Hector
      Telephone: (650) 623-1401                             wahector@venable.com
11    Facsimile: (650) 623-1449                             Venable LLP
                                                            101 California Street., Suite 3800
12    Khue V. Hoang (CA Bar No. 205917)                     San Francisco, CA 94111
      khoang@reichmanjorgensen.com                          Telephone: (415) 653-3738
13    Jaime F. Cardenas-Navia (admitted pro hac vice)       Facsimile: (415) 653-3755
      jcardenas-navia@reichmanjorgensen.com
14    REICHMAN JORGENSEN LLP                                Attorneys for Defendant
      100 Park Avenue, Suite 1600                           Yahoo!, Inc.
15    New York, NY 10017
      Telephone: (212) 381-1965                             /s/    Benjamin M. Kleinman
16    Facsimile: (650) 623-1449                             Jordan Trent Jones
                                                            jtjones@kilpatricktownsend.com
17                                                          Kilpatrick Townsend & Stockton LLP
      Attorneys for Plaintiff                               1080 Marsh Road
18    Droplets, Inc.                                        Menlo Park, CA 94025
                                                            Telephone: (650) 752-2433
19                                                          Facsimile: (650) 326-2422
20                                                          Benjamin M. Kleinman
                                                            bkleinman@kilpatricktownsend.com
21                                                          Kilpatrick Townsend & Stockton LLP
                                                            Two Embarcadero Center, Suite 1900
22                                                          San Francisco, CA 94111
                                                            Telephone: (415) 273-7122
23                                                          Facsimile: (415) 723-7122
24                                                          Attorneys for Defendant
                                                            Nordstrom, Inc.
25

26

27

28

      Case Nos. 12-cv-03733, -04049-JST (KAW)           3         Joint Stipulation and [Proposed] Order re
                                                                             Schedule for Motions to Strike
          Case 4:12-cv-03733-JST Document 430 Filed 12/24/19 Page 4 of 5




 1                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1

 2          Pursuant to N.D. Cal. Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 3   document has been obtained from each of the other signatories.

 4
            Dated: December 24, 2019                                 /s/ Khue V. Hoang
 5                                                                  Khue V. Hoang
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      Case Nos. 12-cv-03733, -04049-JST (KAW)           4        Joint Stipulation and [Proposed] Order re
                                                                            Schedule for Motions to Strike
          Case 4:12-cv-03733-JST Document 430 Filed 12/24/19 Page 5 of 5




 1                                        [PROPOSED] ORDER

 2          The deadline for Droplets to file its opposition to Defendants’ Motions to Strike Droplets,

 3   Inc.’s Third Amended Infringement Contentions (Dkt. No. 424 in Case No. 12-cv-03733-JST; Dkt.

 4   No. 159 in Case No. 12-cv-04049-JST (KAW)) is extended to January 28, 2020, the deadline for

 5   Yahoo and Nordstrom to file their replies is extended to February 11, 2020, and the hearing date is

 6   moved to February 25, 2020, at the same time as the Case Management Conference.

 7

 8          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 9

10

11          Dated: ____________________                         ____________________________
                                                                The Honorable Jon S. Tigar
12                                                              United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      Case Nos. 12-cv-03733, -04049-JST (KAW)         5       Joint Stipulation and [Proposed] Order re
                                                                         Schedule for Motions to Strike
